                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


LARRY DARNELL CHEATHAM,

                  Petitioner,
            v.                          Case No. 19-10480
                                        Hon. Terrence G. Berg
HEATHER L. HAYE, et al,

                  Respondent.


 OPINION AND ORDER PARTIALLY DISMISSING THE CIVIL
                RIGHTS COMPLAINT
I. Introduction

     Before the Court is Plaintiff Larry Darnell Cheatham’s pro se civil

rights complaint filed pursuant to 42 U.S.C. § 1983. Plaintiff is a state
prisoner incarcerated at the Marquette Branch Prison in Marquette,

Michigan. The Court has reviewed the complaint and now DISMISSES

IT IN PART.

II. Standard of Review

     Plaintiff was allowed to proceed without prepayment of fees. See 28

§ U.S.C. 1915(a); McGore v. Wrigglesworth, 114 F. 3d 601, 604 (6th Cir.
1997). However, 28 U.S.C. § 1915(e)(2)(B) states:

           Notwithstanding any filing fee, or any portion
           thereof, that may have been paid, the court shall
           dismiss the case at any time if the court
           determines that:

                                   1
           (B) the action or appeal:
           (i) is frivolous or malicious;
           (ii) fails to state a claim on which relief may be
           granted; or
           (iii) seeks monetary relief against a defendant who
           is immune from such relief.
A complaint is frivolous if it lacks an arguable basis in law or fact. Neitzke

v. Williams, 490 U.S. 319, 325 (1989); see also Denton v. Hernandez, 504

U.S. 25, 32 (1992). Sua sponte dismissal is appropriate if the complaint

lacks an arguable basis when filed. McGore, 114 F. 3d at 612.
      While a complaint “does not need detailed factual allegations,” the

“[f]actual allegations must be enough to raise a right to relief above the

speculative level on the assumption that all the allegations in the
complaint are true (even if doubtful in fact).” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (footnote and citations omitted).

Stated differently, “a complaint must contain sufficient factual matter,

accepted as true, ‘to state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at

570). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550

U.S. at 556).

      To prove a prima facie case under 42 U.S.C. § 1983, a civil rights

plaintiff must establish that: (1) the defendant acted under color of state

law; and (2) the offending conduct deprived the plaintiff of rights secured

                                      2
by federal law. Bloch v. Ribar, 156 F. 3d 673, 677 (6th Cir. 1998) (citing

Parratt v. Taylor, 451 U.S. 527, 535 (1981)). “If a plaintiff fails to make a

showing on any essential element of a § 1983 claim, it must fail.” Redding

v. St. Eward, 241 F. 3d 530, 532 (6th Cir. 2001).

III. Complaint

     Plaintiff claims that while incarcerated at the Cotton Correctional

Facility in Jackson, Michigan, he was scheduled to have dental surgery

to remove his last three remaining teeth. Plaintiff was also informed that

he would receive a “mechanical diet”—a soft food diet—after undergoing

the dental surgery because the stitches would prevent him from being
able to eat hard food. Plaintiff alleges that defendant Haye, the dentist

at the Cooper Street Facility, and her dental assistant, identified only as

Jane Doe, deliberately and intentionally failed to order the mechanical
diet, causing plaintiff to be deprived of food from October 31, 2018 until

November 4, 2018.

     Plaintiff claims that the willful and deliberate failure to provide the

proper food for him after he underwent dental surgery amounted to cruel

and unusual punishment and also violated his right to equal protection

of the laws. Plaintiff seeks monetary, declaratory, and injunctive relief.
Plaintiff names the Michigan Department of Corrections (“MDOC”),

Heidi Washington, the director of the MDOC, Warden Joseph Barrett,

Heather L. Haye, and D.A. Jane Doe as defendants.



                                     3
IV. Discussion

     A. The complaint must be dismissed against the Michigan
        Department of Corrections.
     The complaint is dismissed against the Michigan Department of

Corrections, because MDOC is not a “person” subject to suit under 42

U.S.C. § 1983, and thus, the Eleventh Amendment bars any civil rights

action against MDOC. Harrison v. Michigan, 722 F.3d 768, 771 (6th Cir.

2013); Diaz v. Mich. Dep't of Corr., 703 F.3d 956, 962 (6th Cir. 2013);

Rodgers v. Michigan Dept. of Corrections, 29 F. App’x 259, 260 (6th Cir.

2002).
     B. The suit must be dismissed against Defendants
        Washington and Barrett.
     The complaint must be dismissed against Defendant Washington,

the Director of MDOC, and Defendant Barrett, the warden at the Cooper

Street Facility, because plaintiff failed to allege any personal

involvement on the part of either defendant with the alleged

unconstitutional deprivation.

     A supervisory official like Washington or Barnett cannot be held

liable under § 1983 for the misconduct of officials that the person

supervises unless the plaintiffs can demonstrate that “the supervisor

encouraged the specific instance of misconduct or in some other way
directly participated in it.” Combs v. Wilkinson, 315 F. 3d 548, 558 (6th

Cir. 2002) (quoting Bellamy v. Bradley, 729 F. 2d 416, 421 (6th Cir.

1984)). A plaintiff must show, at a minimum, that the supervisory official

                                    4
“at least implicitly authorized, approved, or knowingly acquiesced in the

unconstitutional conduct of the offending officers.” Id. “Supervisory

liability under § 1983 cannot be based on a mere failure to act but must

be based upon active unconstitutional behavior.” Combs, 315 F. 3d at 558

(citing to Bass v. Robinson, 167 F. 3d 1041, 1048 (6th Cir. 1999)).

     The complaint must be dismissed against Defendant Washington,

because the complaint does not allege that Washington had any direct

involvement in the alleged violations of the plaintiff’s constitutional

rights. See Sarr v. Martin, 53 F. App’x 760, 761 (6th Cir. 2002). Any notice

that Washington might have received through the prison’s grievance
system would be insufficient to make her personally liable for the alleged

unconstitutional acts here. Id. Moreover, Washington’s failure to take

action upon plaintiff’s complaint would be insufficient to render her liable
for these unconstitutional actions under § 1983. Combs, 315 F. 3d at 558.

     Warden Barrett is likewise not liable under § 1983 in his

supervisory capacity for the alleged violation of plaintiff’s rights, because

plaintiff failed to alleged that the warden committed any of these acts or

acquiesced in the other parties’ conduct. See Grinter v. Knight, 532 F.3d

567, 575 (6th Cir. 2008).




                                     5
     C. Plaintiff states a potential claim for relief against the
        remaining defendants.
     Plaintiff’s claim that the remaining defendants were deliberately

indifferent to his dental or medical needs by depriving him of medically

necessary soft food diet states a claim upon which relief could be granted.

See Hunt v. Dental Dep’t, 865 F.2d 198, 200 (9th Cir. 1989). The case will

continue against the remaining defendants.



     IT IS ORDERED THAT:

     The civil rights complaint is DISMISSED IN PART WITH

PREJUDICE with respect to defendants MICHIGAN DEPARTMENT

OF CORRECTIONS, HEIDI WASHINGTON, AND JOSEPH
BARRETT for failing to state a claim upon which relief can be granted.

The complaint may proceed against the remaining defendants.



   SO ORDERED.



   Dated: June 17, 2019       s/Terrence G. Berg
                              TERRENCE G. BERG
                              UNITED STATES DISTRICT JUDGE

                          Certificate of Service
      I hereby certify that this Order was electronically filed, and
   the parties and/or counsel of record were served on June 17, 2019.

                              s/A. Chubb
                              Case Manager
                                    6
7
